Citation Nr: 0631432	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for gunshot wound, muscle group XX, dorsal 
(thoracic spine muscle injury).

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for nerve injury, L2 and L3 lumbar sacral plexus 
(lumbar spine nerve injury).

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for gunshot wound, muscle group II (right shoulder 
muscle injury).

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent of peripheral neuropathy, left lower extremity.

6.  Entitlement to an effective date earlier than February 
14, 2005, for a grant of service connection for peripheral 
neuropathy, right lower extremity. 

7.  Entitlement to an effective date earlier than February 
14, 2005, for a grant of service connection for peripheral 
neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to July 
1944, including service in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that continued a 20 percent evaluation 
for the veteran's service-connected thoracic spine muscle 
injury, continued a 10 percent evaluation for the veteran's 
service-connected lumbar spine nerve injury, and continued 
the 20 percent evaluation for the veteran's service-connected 
right shoulder muscle injury.  The veteran filed a timely 
appeal of these determinations to the Board.

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA regional office.  

In December 2004, the Board remanded this case for further 
development and adjudication.  Subsequent to this action, the 
RO, in January 2006, granted service connection for 
peripheral neuropathy of the right and left lower 
extremities, evaluated as 10 percent disabling effective 
February 14, 2005.

In September 2006, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

Here, the Board notes that a review of the veteran's claims 
file indicates that the veteran may have filed a claim with 
respect to his left thigh and left hip, hearing loss, eyes, 
hernia, a heart condition, hypertension, depression, and 
scars.  These claims are referred to the RO for appropriate 
action.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for peripheral neuropathy of the right and left 
lower extremities, and entitlement to an effective date 
earlier than February 14, 2005, for the grant of service 
connection for peripheral neuropathy of the right and left 
lower extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's thoracic spine muscle injury is not 
productive of severe symptoms. 

2.  The veteran's lumbar spine nerve injury, while productive 
of muscle spasm, is not productive of loss of loss of lateral 
spine motion, unilateral, in a standing position, severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion; nor is the disability 
productive of moderate limitation of motion, intervertebral 
disc syndrome, symptoms indicating a moderate condition with 
recurring attacks, incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, or forward flexion of the 
thoracolumbar spine greater that 30 degrees but not greater 
that 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

3.  The veteran's right shoulder muscle injury is not 
productive of severe symptoms, nor is it manifested by 
ankylosis, malunion, dislocation, fibrous union, or some 
other more significant impairment, such as frequent 
dislocations of the joint, or limitation of motion of the arm 
midway between the side and shoulder level. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for residuals of a gunshot 
wound, dorsal, involving Muscle Group XX, have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.73; Diagnostic Code 5320 (2006).  

2.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for the veteran's lumbar 
spine nerve injury have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5292, 5293, 5294, 5295 (2002), Diagnostic 
Code 5293 (2003), Diagnostic Codes 5236, 5243 (2006). 

3.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for residuals of a gunshot 
wound involving Muscle Group II, have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.73; Diagnostic Codes 5200- 5203, 5302 
(2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February and November 2003, and 
December 2004, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claims for 
increased ratings, as well as the type of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows that the veteran's service-connected 
disabilities had gotten worse.  The veteran was told that 
this evidence is usually shown by recent (preferably within 
the last twelve months) medical records.  And the veteran was 
also generally informed that he should send to VA evidence in 
his possession that pertains to the claim.  In addition, the 
RO advised the veteran and his representative of the basic 
law and regulations governing the claims, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The RO also 
provided the veteran and his representative with adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the veteran's claims, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
March 2003 Statement of the Case and May 2003 and January 
2006 Supplemental Statements of the Case, and prior to the 
transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to claims for increased rating.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

 The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical records, VA examination 
reports, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of his claims.  In addition, the Board notes that 
this matter has been previously remanded for additional 
development to include affording the veteran an opportunity 
to be examined in connection with his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased evaluations.

A.	General principles.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

B.  Medical evidence.

The medical evidence in this case consists of post-service 
treatment records and several VA examinations.  The first of 
these examinations is dated in August 2000.  The examiner 
noted the veteran's history of gunshot wounds in service.  
Upon examination of the veteran's right shoulder, the veteran 
was indicated to have abduction of 88 degrees, flexion of 120 
degrees, external rotation of 80 degrees and internal 
rotation of 70 degrees.  X-rays revealed degenerative joint 
disease of both shoulders and the thoracic spine with 
retained shrapnel in the soft tissue of the back.  X-rays 
also revealed advanced degenerative joint disease in the 
veteran's low back at L3-S1.  The veteran was diagnosed with 
degenerative joint disease of the thoracic spine and both 
shoulders, and advanced degenerative joint disease from L3-
S1.  

The veteran was afforded a second VA examination in April 
2003.  Again, the examiner noted the veteran's history of 
gunshot wounds in service.  The veteran reported intermittent 
pain in the thoracic spine.  The veteran also reported that 
he has pain when he moves his right shoulder and that he is 
unable to raise his arms above his head.  The veteran 
reported shooting pain from a nerve injury.  Upon 
examination, the examiner indicated that range of motion of 
the thoracic spine could not be determined.  Range of motion 
testing of the right shoulder revealed flexion of 160 degrees 
bilaterally, abduction of 60 degrees bilaterally, external 
rotation of 60 degrees bilaterally, and internal rotation of 
90 degrees bilaterally.  The veteran complained of pain with 
testing over his right pectoral muscle, but the examination 
indicated no erythema or tenderness on palpation.  A 
neurological examination revealed intact sensation, 
symmetrical motor strength in the upper and lower extremities 
bilaterally, hyperreflexive tendon reflexes on the left lower 
extremity compared to the right, grossly intact cranial 
nerves II-XII, and negative Romberg and Apley's tests.  X-
rays indicated mild to moderate degenerative joint disease of 
the right shoulder, and with respect to the thoracic spine, 
mild degenerative spondylosis, dorsal scoliosis and shrapnel 
fragment in the soft tissue posterior to T7.  The veteran was 
diagnosed with, among other things, old gunshot wound to 
thoracic spine with current mild degenerative spondylosis, 
dorsal scoliosis and retained shrapnel fragment; old gunshot 
wound to the right shoulder with mild to moderate 
degenerative joint disease and moderate functional loss due 
to pain, and history of nerve injury at L2-L3.

The veteran was again examined by VA in February 2005.  The 
examiner indicated that the veteran's claims file was 
reviewed and the veteran's medical history was noted.  The 
veteran reported pain in his cervical spine for years that 
had become progressively worse.  The veteran stated that the 
pain is sharp and intermittent and occurs on a daily basis.  
He also indicated stiffness and weakness in his cervical 
spine, but denied flare-ups in this condition.  The veteran 
also reported having some numbness of both hands with 
weakness of both arms.  And the veteran reported sharp 
intermittent pain in his lumbar spine region.  The veteran 
denied flare-ups with his lumbar spine condition, but 
indicated that he had some weakness of his lower extremities.  
No complaints regarding his bowel of bladder were indicated, 
although the veteran did indicate some erectile dysfunction 
for the past several years.  The veteran indicated that he 
could walk approximately half a block, but tires after that.  
He also indicated that he is not steady on his feet and has a 
history of falls.  The veteran was noted to be right handed.  
Upon examination of the cervical spine, moderate spasm of the 
paraspinal muscles was noted, without tenderness.  No 
deformity was indicated.  Range of motion testing revealed 
forward flexion of 0-15 degrees with pain, extension of 0-10 
degrees with pain, left lateral flexion of 0-10 degrees with 
pain, right lateral flexion of 0-25 degrees with pain, left 
rotation of 0-10 degrees with pain, and right rotation of 0-
25 degrees with pain.  With repetitive use the examiner 
indicated there was pain, weakness, fatigue and lack of 
endurance for all ranges of motion, with pain causing the 
major functional impact.  Upon examination of the 
thoracolumbar spine, there was moderate spasm of the 
paraspinal muscles with tenderness from the L3-S1 region 
bilaterally.  There was a decrease in the normal lordotic 
curvature of the spine, but no kyphosis or scoliosis of the 
spine was noted.  Range of motion testing revealed forward 
flexion of 0-90 degrees with pain beginning at 15 degrees, 
extension of 0-15 degrees with pain, left lateral flexion of 
0-20 degrees with pain , right lateral flexion of 0-25 
degrees with pain, left rotation of 0-25 degrees with pain, 
and right rotation of 0-30 degrees with pain.  With 
repetitive use the examiner indicated there was pain, 
weakness, fatigue and lack of endurance with repetitive use 
for all ranges of motion, with fatigue causing the major 
functional impact.  Neurological testing indicated that 
cranial nerves II-XII were grossly intact.  There was normal 
sensation to pinprick and vibratory sense in both upper 
extremities, absent sensation to pinprick and vibratory sense 
on the left lower extremity, and decreased sensation to 
pinprick and vibratory sense in the right lower extremity.  
Coordination was fair.  Deep tendon reflexes were 2/4 and 
symmetrical in both upper and lower extremities and 2/5 in 
both lower extremities.  The veteran was diagnosed with 
severe spondylosis of the cervical spine; chronic cervical 
spine strain with moderate spasm of the paraspinal muscles 
and moderate to severe functional loss due to pain on range 
of motion; advanced degenerative osteoarthritis of the lumbar 
spine; and chronic thoracolumbar spine strain with moderate 
spasm of the paraspinal muscles and moderate to severe 
functional loss due to pain on range of motion.  The examiner 
also indicated that the veteran suffered peripheral 
neuropathy of both lower extremities, but indicated that 
there was no evidence of peripheral neuropathy of the upper 
extremities.  

Finally, the veteran was again examined by VA in October 2005 
in connection with his right shoulder disability.  The 
veteran's medical history was noted and the veteran reported 
complaints of dull, intermittent daily pain lasting all day 
in his right shoulder.  During the pain, the veteran 
indicated a 20% reduction in range of motion of his shoulder.  
The veteran also reported complaints of sharp intermittent 
daily pain in his right thoracic spine region which lasts all 
day and all night. The veteran denied flare-ups in his 
thoracic spine condition and indicated no limitation of 
motion of his thoracic spine.  Upon examination of the right 
shoulder, no effusion, tenderness, crepitus, deformity or 
spasm were noted.  Range of motion testing revealed flexion 
of 0-120 degrees with pain, abduction of 0-120 degrees with 
pain, adduction of 0-55 degrees with pain, external rotation 
of 0-20 degrees with pain, and internal rotation of 0-25 
degrees with pain.  With repetitive use there was pain, 
weakness, fatigue, and lack of endurance, but no additional 
limitation of motion for all ranges of motion.  Upon 
examination of the thoracic spine, the examiner indicated no 
spasm or tenderness of the paraspinal muscles bilaterally, no 
deformity of the spine, and no tendon damage.  Strength was 
3/5 in the right upper extremity and 4/5 in the left upper 
extremity and both lower extremities.  There was no 
indication of muscle herniation of the thoracic spine or the 
right shoulder.  The veteran was diagnosed with chronic 
thoracic spine strain with no functional loss due to pain; 
old gunshot wound to the muscle group XX, dorsal, with 
residuals of scar; old gunshot wound to muscle group II with 
residuals of scar; rotator cuff tear of the right shoulder; 
osteoarthritis of the right acromioclavicular joint; chronic 
right shoulder strain with mild to severe functional loss due 
to pain on range of motion.  The examiner indicated that the 
veteran's current level of impairment was moderate due to 
residuals of the service-connected gunshot wound to the right 
shoulder and thoracic spine.

In December 2005, the examiner who conducted the February and 
October 2005 VA examinations submitted and addendum 
indicating that the veteran's claims file was reviewed and 
that the diagnosis of the veteran's conditions remained the 
same.  The examiner also indicated that, with respect to the 
cervical spine, there are no additional degrees of limitation 
of motion on repeated use and there are no flare-ups.  In 
addition, the examiner indicated that the disability has not 
been productive of any incapacitating episodes that require 
bedrest prescribed by a physician or treatment by a 
physician. 

C.  Entitlement to an evaluation in excess of 20 percent 
disabling for gunshot wound, muscle group XX, dorsal 
(thoracic spine muscle injury).

In this case, the veteran's thoracic spine muscle injury is 
evaluated as 20 percent disabling under Diagnostic Code 5320.  
Under this code, injuries to muscle group XX, which include 
the spinal muscles, will be evaluated as follows:  for the 
lumbar region, a noncompensable evaluation will be awarded 
for slight disability, a 20 percent evaluation is warranted 
for moderate disability, a 40 percent evaluation is warranted 
for moderately severe disability, and a maximum 60 percent 
evaluation is warranted where the disability is severe.  For 
the cervical and thoracic regions, a noncompensable 
evaluation will be awarded for slight disability, a 10 
percent evaluation is warranted for moderate disability, a 20 
percent evaluation is warranted for moderately severe 
disability, and a maximum 40 percent evaluation is warranted 
where the disability is severe.

The medical evidence related to the veteran's thoracic spine 
muscle injury reveals degenerative joint disease of the 
thoracic spine with retained shrapnel in the soft tissue of 
the back.  In April 2003, the veteran reported intermittent 
pain in the thoracic spine, but the examiner indicated that 
range of motion of the thoracic spine could not be 
determined.  The veteran was diagnosed with old gunshot wound 
to thoracic spine with current mild degenerative spondylosis, 
dorsal scoliosis and retained shrapnel fragment.  

In February 2005, examination of the thoracolumbar spine 
revealed moderate spasm of the paraspinal muscles with 
tenderness from the L3-S1 region bilaterally.  There was a 
decrease in the normal lordotic curvature of the spine, but 
no kyphosis or scoliosis of the spine was noted.  Range of 
motion testing revealed forward flexion of 0-90 degrees with 
pain beginning at 15 degrees, extension of 0-15 degrees with 
pain, left lateral flexion of 0-20 degrees with pain, right 
lateral flexion of 0-25 degrees with pain, left rotation of 
0-25 degrees with pain, and right rotation of 0-30 degrees 
with pain.  With repetitive use the examiner indicated there 
was pain, weakness, fatigue and lack of endurance with 
repetitive use for all ranges of motion, with fatigue causing 
the major functional impact.  The veteran was diagnosed with 
chronic thoracolumbar spine strain with moderate spasm of the 
paraspinal muscles and moderate to severe functional loss due 
to pain on range of motion.  

In October 2005, the veteran reported complaints of sharp 
intermittent daily pain in his right thoracic spine region 
which lasts all day and all night. The veteran denied flare-
ups in his thoracic spine condition and indicated no 
limitation of motion of his thoracic spine. Upon examination 
of the thoracic spine, the examiner indicated no spasm or 
tenderness of the paraspinal muscles bilaterally, no 
deformity of the spine, and no tendon damage.  Strength was 
3/5 in the right upper extremity and 4/5 in the left upper 
extremity and both lower extremities.  There was no 
indication of muscle herniation of the thoracic spine.  The 
veteran was diagnosed with chronic thoracic spine strain with 
no functional loss due to pain; old gunshot wound to the 
muscle group XX, dorsal, with residuals of scar. The examiner 
indicated that the veteran's current level of impairment was 
moderate due to residuals of the service-connected gunshot 
wound to the right shoulder and thoracic spine.

In December 2005, the examiner who conducted the February and 
October 2005 VA examinations indicated that the veteran's 
disability had not been productive of any incapacitating 
episodes that require bedrest prescribed by a physician or 
treatment by a physician.

Based on the medical evidence set forth above, the Board 
finds that, an evaluation in excess of 20 percent disabling 
for the veteran's thoracic spine muscle injury is not 
warranted.  As noted above, in order for the veteran's 
thoracic muscle injury to warrant an evaluation in excess of 
20 percent, the veteran's disability must be severe.  Here, 
the VA examiner, who examined the veteran and his claims file 
in connection with his claim, found that the veteran's 
current level of impairment was moderate due to residuals of 
the service-connected gunshot wound to the thoracic spine.  
And this conclusion was reached after examining the veteran 
and noting the symptoms detailed above.  

Based on the foregoing, an evaluation in excess of 20 percent 
disabling for the veteran's thoracic muscle injury is not 
warranted under Diagnostic Code 5320.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain, as 
described above, the evidence of record does not reflect 
evidence of impairment of his thoracic spine upon clinical 
examination, as caused by such pain, weakness or related 
factors.  In this regard, the Board notes that, while the 
February 2005 examiner indicated that with repetitive use, 
there was pain, weakness, fatigue and lack of endurance for 
all ranges of motion, with fatigue causing the major 
functional impact, the October 2005 examination indicated no 
limitation of motion and functional loss due to pain.  In 
addition, the record contains no indication that the veteran 
suffers from flare-ups or additional impairment that may 
warrant a finding of additional functional loss beyond that 
which is objectively shown.  Therefore, the Board holds that 
additional evaluation under Diagnostic Code 5320 in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.

D.  Entitlement to an evaluation in excess of 10 percent 
disabling for nerve injury, L2 and L3 lumbar sacral plexus 
(lumbar spine nerve injury).

In this case, the veteran's back disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5236 
(previously Diagnostic Code 5294).
Because the veteran's claim has been pending since June 2000, 
the Board notes that both the prior and revised Diagnostic 
Codes applicable to the veteran's back condition will be 
reviewed in connection with his claim.  Prior to analyzing, 
the veteran's back claim, the Board will quickly outline the 
relevant criteria below.

Diagnostic Codes 5294 and 5295, in effect prior to September 
26, 2003, provides that a 10 percent evaluation is warranted 
when the disability is productive of characteristic pain on 
motion, and a 20 percent evaluation is warranted when the 
disability is productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating under this code 
requires that the disability be productive of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's back condition could also be evaluated under 
Diagnostic Code 5292, in effect until September 26, 2003, 
which provides a 10 percent rating for low back disability 
manifested by slight limitation of motion, and a 20 percent 
rating for low back disability manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence related to the veteran's lumbar spine 
nerve injury reveals that in August 2000 the veteran was 
found to have advanced degenerative joint disease from L3-S1.  
In April 2003, the veteran was noted to have a history of 
nerve injury at L2-L3.  In February 2005, the VA examiner 
noted that the veteran reported sharp intermittent pain in 
his lumbar spine region, but also indicated that the veteran 
denied flare-ups with his lumbar spine condition.  Upon 
examination of the thoracolumbar spine, the examiner 
indicated moderate spasm of the paraspinal muscles with 
tenderness from the L3-S1 region bilaterally.  There was a 
decrease in the normal lordotic curvature of the spine, but 
no kyphosis or scoliosis of the spine was noted.  Range of 
motion testing revealed forward flexion of 0-90 degrees with 
pain beginning at 15 degrees, extension of 0-15 degrees with 
pain, left lateral flexion of 0-20 degrees with pain , right 
lateral flexion of 0-25 degrees with pain, left rotation of 
0-25 degrees with pain, and right rotation of 0-30 degrees 
with pain.  With repetitive use the examiner indicated there 
was pain, weakness, fatigue and lack of endurance with 
repetitive use for all ranges of motion, with fatigue causing 
the major functional impact.  The veteran was diagnosed with 
advanced degenerative osteoarthritis of the lumbar spine and 
chronic thoracolumbar spine strain with moderate spasm of the 
paraspinal muscles and moderate to severe functional loss due 
to pain on range of motion.  In December 2005, the examiner 
who conducted the February and October 2005 VA examinations 
indicated that the disability has not been productive of any 
incapacitating episodes that require bedrest prescribed by a 
physician or treatment by a physician. 

Based on the medical evidence set forth above, the Board 
concludes that an evaluation in excess of 10 percent for the 
veteran's lumbar spine nerve injury is not warranted.  In 
order to warrant an evaluation in excess of 10 percent under 
the previous Diagnostic Code 5294, the veteran's back 
disability must have been productive of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  Here, the medical 
evidence, while indicating muscle spasm, does not support a 
higher evaluation.  The evidence does not show loss of 
lateral spine motion, unilateral, in a standing position, 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion. 

Under Diagnostic Code 5292, in effect until September 26, 
2003, an evaluation in excess of 10 percent must be supported 
by a showing of at least moderate limitation of motion.  The 
medical in this case indicates that the veteran has nearly 
full range of motion, albeit with pain.  Therefore a higher 
evaluation under this code is also not warranted.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a higher evaluation will be awarded if intervertebral 
disc syndrome is found to be moderate with recurring attacks, 
or severe with recurring attacks and intermittent relief, or 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  In this case, however, the veteran has 
not been diagnosed with intervertebral disc syndrome, nor do 
his symptoms indicate a moderate condition with recurring 
attacks.  

In order to warrant a higher evaluation for intervertebral 
disc syndrome set out in Diagnostic Code 5293, effective 
September 23, 2002, the veteran's back condition must have 
been productive of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Here, the veteran's disability 
was found not to have been productive of any incapacitating 
episodes that require bedrest prescribed by a physician or 
treatment by a physician. 

And finally, in order to warrant a higher evaluation under 
the new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, a higher evaluation 
will be awarded where there is forward flexion of the 
thoracolumbar spine greater that 30 degrees but not greater 
that 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  As noted above, the range of 
motion studies above will not support a higher evaluation 
under this criteria, and while there is evidence of muscle 
spasm, there was no evidence of or guarding severe enough to 
result in an abnormal gait. And while there was a decrease in 
the normal lordotic curvature of the spine, there was no 
evidence of kyphosis or scoliosis of the spine.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran had complaints of pain, as noted 
above, the record reflects only slight objective evidence of 
actual impairment of his back upon clinical examination, as 
caused by such pain, weakness or related factors.  And while 
the VA examiner noted that there was pain, weakness, fatigue 
and lack of endurance with repetitive use for all ranges of 
motion, with fatigue causing the major functional impact, the 
record also indicates that the veteran denied flare-ups with 
his lumbar spine condition, and there is no evidence 
indicating a finding of additional functional loss beyond 
that which is objectively shown in the examinations.  
Therefore, the Board holds that an evaluation in excess of 10 
percent in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.

E.  Entitlement to an evaluation in excess of 20 percent 
disabling for gunshot wound, muscle group II (right shoulder 
muscle injury).

With respect to the veteran's right shoulder muscle injury, 
this condition is currently evaluated as 20 percent disabling 
under Diagnostic Code 5302.  Under this code, injuries to 
muscle group II, which include the muscles of the arm and 
shoulder, will be evaluated as follows:  a noncompensable 
evaluation will be awarded for slight disability, a 10 
percent evaluation is warranted for moderate disability, a 20 
percent evaluation is warranted for moderately severe 
disability, and a maximum 40 percent evaluation is warranted 
where the disability is severe.

Disabilities of the shoulder and arm can also be rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made here between major (dominant) 
and minor musculoskeletal groups.  Handedness for the purpose 
of a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69.  

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warranted a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  In 
addition, a 20 percent evaluation is warranted where there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Nonunion (false flail 
joint) of the humerus warrants a 50 percent rating for the 
minor arm and a 60 percent rating for major arm.  Loss of 
head (or flail joint) warrants a 70 percent rating for the 
minor arm and an 80 percent rating for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, in order to warrant the 
assignment of a maximum 20 percent evaluation for either the 
major or the minor arm, the evidence must show dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula with loose movement.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.

The medical evidence regarding the veteran's right shoulder 
muscle injury reveals that, in August 2000, the veteran's 
right shoulder was indicated to have abduction of 88 degrees, 
flexion of 120 degrees, external rotation of 80 degrees and 
internal rotation of 70 degrees.  X-rays revealed 
degenerative joint disease of both shoulders. 

In April 2003, the veteran reported that he has pain when he 
moves his right shoulder and that he is unable to raise his 
arms above his head.  Range of motion testing of the right 
shoulder revealed flexion of 160 degrees bilaterally, 
abduction of 60 degrees bilaterally, external rotation of 60 
degrees bilaterally, and internal rotation of 90 degrees 
bilaterally.  The veteran complained of pain with testing 
over his right pectoral muscle, but the examination indicated 
no erythema or tenderness on palpation.  X-rays indicated 
mild to moderate degenerative joint disease of the right 
shoulder.  The veteran was diagnosed with old gunshot wound 
to the right shoulder with mild to moderate degenerative 
joint disease and moderate functional loss due to pain.

In February 2005, the veteran was noted to be right handed.  
In October 2005, the veteran reported complaints of dull, 
intermittent daily pain lasting all day in his right 
shoulder.  During the pain, the veteran indicated a 20% 
reduction in range of motion of his shoulder.  Upon 
examination of the right shoulder, no effusion, tenderness, 
crepitus, deformity or spasm were noted.  Range of motion 
testing revealed flexion of 0-120 degrees with pain, 
abduction of 0-120 degrees with pain, adduction of 0-55 
degrees with pain, external rotation of 0-20 degrees with 
pain, and internal rotation of 0-25 degrees with pain.  With 
repetitive use there was pain, weakness, fatigue, and lack of 
endurance, but no additional limitation of motion for all 
ranges of motion.  There was no indication of muscle 
herniation of the right shoulder.  The veteran was diagnosed 
with old gunshot wound to muscle group II with residuals of 
scar; rotator cuff tear of the right shoulder; osteoarthritis 
of the right acromioclavicular joint; and chronic right 
shoulder strain with mild to severe functional loss due to 
pain on range of motion.  The examiner indicated that the 
veteran's current level of impairment was moderate due to 
residuals of the service-connected gunshot wound to the right 
shoulder.

Based on the foregoing, the Board finds that an evaluation in 
excess of 20 percent for the veteran's right shoulder muscle 
injury is not warranted.  In order to warrant an evaluation 
greater than 20 percent disabling under Diagnostic Code 5302, 
the veteran's right shoulder condition would need to be 
medically evaluated as severe.  Here, however, based on a 
review of the veteran and his claims file, the 2005 VA 
examiner indicated that the veteran's current level of 
impairment was moderate due to residuals of the service-
connected gunshot wound to the right shoulder. 

And a higher evaluation under Diagnostic Codes 5200, 5202 and 
5203 is also not warranted.  Here, in order to obtain a 
higher rating, the veteran's right shoulder condition would 
need to show ankylosis, malunion, dislocation, fibrous union, 
or some other more significant impairment, such as frequent 
dislocations of the joint.  There is no medical evidence in 
the record to support such an evaluation in this case.

A higher evaluation under Diagnostic Code 5201, dealing with 
limitation of motion of the arm, would require limitation of 
motion of the arm midway between the side and shoulder level.  
Based on the range of motion testing noted above, however, 
the veteran's range of motion was not so limited. 
 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain, as 
described above, the record does not reflect evidence of 
additional impairment of his right shoulder upon clinical 
examination, as caused by such pain, weakness or related 
factors.  While the record indicates that there was pain, 
weakness, fatigue, and lack of endurance with repetitive use, 
and moderate functional loss due to pain, the record also 
specifically indicates no additional limitation of motion for 
all ranges of motion.  In addition, the record contains no 
indication that the veteran suffers from flare-ups or 
additional impairment that may warrant a finding of 
additional functional loss beyond that which is objectively 
shown.  Therefore, the Board holds that additional evaluation 
under Diagnostic Code 8523 in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.

F.  Extra-schedular evaluation.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  And there is no indication that the 
veteran's disabilities result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  Further, there is no indication from the 
record that the disabilities have required frequent periods 
of hospitalization, and the application of the regular 
schedular standards has not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand the claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for gunshot wound, muscle group XX, dorsal, is 
denied.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for nerve injury, L2 and L3 lumbar sacral plexus, 
is denied.

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for gunshot wound, muscle group II, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to an initial 
evaluation in excess of 10 percent for peripheral neuropathy 
of the right and left lower extremities, and entitlement to 
an effective date earlier than February 14, 2005, for the 
grant of service connection for peripheral neuropathy of the 
right and left lower extremities must be remanded for further 
action.

In a January 2006 rating decision, the RO granted service 
connection for peripheral neuropathy of the right and left 
lower extremities and evaluated each as 10 percent disabling 
effective February 14, 2005.  The RO sent the veteran a 
letter to this effect the same month, along with a copy of 
the rating decision and notice of his appellate rights.  In 
February 2006, the veteran's representative submitted a 
statement to the Board indicating disagreement with the 
initial evaluation assigned for the veteran's peripheral 
neuropathy of the lower extremities and requesting an earlier 
effective date.  The Board will construe the February 2006 
statement as a timely notice of disagreement with the RO's 
January 2006 decision regarding the initial evaluations and 
effective dates assigned for the grant of service connection 
for peripheral neuropathy of the right and left lower 
extremities.  In this regard, the Board notes that the RO 
issued a Supplemental Statement of the Case dated in January 
2006 addressing, among other things, whether an evaluation in 
excess of 10 percent was warranted prior to February 14, 2005 
for the veteran's peripheral neuropathy of the lower 
extremities.  This Supplemental Statement of the Case, 
however, did not address the question of an earlier effective 
date for the grant of service connection, nor did it address 
the initial evaluation assigned for these conditions.  

Therefore, inasmuch as the RO has not furnished the veteran a 
Statement of the Case (SOC) that addresses the issues of 
entitlement to a higher initial evaluation or earlier 
effective date for the grant of service connection for 
peripheral neuropathy of the right and left lower 
extremities, a remand is warranted.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 
111 F.3d 1156 (Fed. Cir. 1997).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

The RO should furnish the veteran a 
Statement of the Case, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect the 
issues of entitlement to higher initial 
evaluations for peripheral neuropathy of 
the right and left lower extremities, and 
entitlement to earlier effective dates 
for the grant of service connection for 
peripheral neuropathy of the right and 
left lower extremities, in accordance 
with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


